DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 09/21/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 09/21/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.

The Applicant presented argument that Earnshaw fails to disclose determining a shared frequency resource, based on the measurement information….. Thus Earnshaw fails to disclose, "receiving, directly from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals," as recited in amended independent Claim 1. (REMARKS, Page 11).

The Examiner respectfully disagreed. The Examiner presents that in the amended claim 1 or Fig. 12 step 1250, described in instant application Specification Page 40, as filed, does not define via what path or medium the first base is “receiving, directly from the second base station, measurement information …”. Therefore, it is interpreted that first base station and second base station may be negotiating via backhaul, and the first base station is receiving the measurement information from the second base station directly via backhaul/X2 interface. Further, Earnshaw discloses [0001] invention relates to wireless communications and, more particularly, to managing mobile downlink interference. Then Earnshaw discloses (Fig. 1, [0028]) The eNBs 112 may communicate with each other across the X2 interface to engage in interference management based on reports received from UE 102. Therefore Earnshaw disclosing (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system (it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]).
Therefore, Earnshaw (Fig. 1, [0028], Fig. 9, [0065]]) discloses receiving, directly from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals.
Further, Earnshaw discloses (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell. At decisional step 715, the serving eNB determines whether new neighboring cells are reported by the in-cell UEs. If the serving eNB receives a measurement report indicating one or more new neighboring cells have been found by a UE, the serving eNB can proceed to step 720 where it may pass UE information to the found neighboring eNB to register the UE, since the UE may be interfered by the neighboring eNB. At step 725, the serving eNB may decode one or more RRI reports from one or more in-cell UEs and/or registered UEs in the neighboring cells. In some implementations, one or more UEs may send RRI reports to their serving eNB only when they experience relatively strong interference from neighboring eNBs. At step 730, a serving eNB can perform downlink scheduling with the following information: (1) preferred radio resources in the RRI reports from in-cell UEs; and (2) transmit power change limits over the preferred radio resources in the RRI reports from neighboring-cell UEs. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system (it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]). (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a. See also Fig. 8A radio resource (or frequency) reuse (or share) configuration).
Therefore, Earnshaw also discloses determining a shared frequency resource, based on the measurement information, or discloses determining a shared frequency resource to be shared with the second base station from among the first frequency resources, based on the measurement information about the channels, as required by amended claim 1, and similarly claims 10, 19 and 20.
Therefore, independent claims 1, 10, 19 and 20, and corresponding dependent claims 2-9 and 11-18 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20130329612 A1, of IDS, hereinafter ‘SEO’) in view of Earnshaw et al. (US 20140024388 A1, of record, hereinafter ‘EARNSHAW’).
Regarding claim 1, SEO teaches a method, performed by a first base station (Fig. 16 eNB1), of sharing a frequency resource with a second base station (Fig. 16 eNB2) in a wireless communication system ([0087] if two cells are present, one cell may be referred to as a source cell (or a transmission cell or a serving cell) and another cell may be referred to as a reception cell (or a cooperative cell, a neighboring cell, or a peripheral cell) in terms of signaling.
Embodiment 1-1
Inter-Cell Interference Solution Due to UL Transmission
[0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (sharing a frequency resource)), the method comprising:
transmitting, to one or more channel measurement target terminals determined from among terminals communicating with the first base station using first frequency resources, information instructing to transmit a signal for channel measurement to the second base station ([0065] A configuration for periodic transmission of an SRS is configured by a cell-specific SRS parameter and a UE-specific SRS parameter. The cell-specific SRS parameter (a cell-specific SRS configuration) and the UE-specific SRS parameter (a UE-specific SRS configuration) are transmitted to a UE through higher layer (e.g., RRC) signaling (terminals communicating with first base station using first frequency resouces as obvious). [0135] the signaled source cell UE (one or more channel measurement target terminals) may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.;  the reception cell instructs the UE of the reception cell to perform UL channel (e.g., power) measurement of the source cell UE (S1604). Signaling of step S1604 may include SRS configuration information. Signaling of step S1604 is commonly applicable to the UEs located within the cell [0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606) (channel measurement target terminals to transmit a signal for channel measurement to the second base station), and then reports the measurement result to the reception cell (S1608)); 
transmitting, to the second base station, information indicating that the signal for channel measurement is to be transmitted from the one or more channel measurement target terminals ([0135] Fig. 16, S1602, [0135] the source cell (that is, the cell 1) may signal, to the reception cell (that is, the cell 2), SRS configuration information used by each UE of the source cell via an X2 interface (S1602), the signaled source cell UE may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.); 
receiving, from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals (Fig. 16, S1612, [0137, 0138]  the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. That is, the UE located at the edge of the source cell means a UE which causes interference of a predetermined level or more with respect to the cell edge UE of the neighboring cell. After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). The cell edge UE detection result may include the UE ID of the cell edge UE of the source cell.);
determining a shared frequency resource to be shared with the second base station from among the first frequency resources, based on the measurement information about the channels between the second base station and the one or more channel measurement target terminals (Fig. 11, No uplink transmission in Cell 1 by eNB1 during downlink transmission in Cell 2 by eNB2, [0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (a shared frequency resource to be shared with the second base station from among the first frequency resources, as obvious). Referring to FIG. 11, eNB1 and eNB2 mutually exchange UL-DL configurations. The UL-DL configurations may be exchanged via X2 signaling and X2 signaling may include indices indicating UL-DL configurations or bitmap information indicating UL-DL configurations. The bitmap information may be repeated at fixed periodicity. By exchanging the UL-DL configurations, eNB1 and eNB2 may recognize a subframe (that is, a U/D subframe) (a subframe as a time-frequency resource is well known in the art) in which a transmission direction between cells is wrong. Accordingly, eNB1 may not schedule UL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe (determining a shared frequency resource to be shared with the second base station). In contrast, although not shown, eNB2 may not schedule DL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe. (Fig. 16, S1612, S1614, S1616, [0137, 0138]) the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). (the measurement information about the channels between the second base station and the channel measurement target terminals). Thereafter, the source cell and the reception cell may exchange subframe allocation information, for inter-cell interference control (S1614). Thereafter, the source cell and/or the reception cell may perform operation (e.g., UL transmission restriction, DL transmission restriction, etc.) for inter-cell interference control according to Embodiments 1-1, 1-2, 1-3, 1-4 and 1-5. (determining a shared frequency resource to be shared based on the measurement information about the channels between the second base station and the channel measurement target terminals, as obvious)); and 
transmitting information about the shared frequency resource to the second base station ([0089] Referring to FIG. 11, eNB1 and eNB2 mutually exchange UL-DL configurations. The UL-DL configurations may be exchanged via X2 signaling and X2 signaling may include indices indicating UL-DL configurations or bitmap information indicating UL-DL configurations. The bitmap information may be repeated at fixed periodicity. By exchanging the UL-DL configurations, eNB1 and eNB2 may recognize a subframe (that is, a U/D subframe) in which a transmission direction between cells is wrong. Accordingly, eNB1 may not schedule UL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe. (Fig. 16, S1614, S1616, [0138]) Thereafter, the source cell and the reception cell may exchange subframe allocation information, for inter-cell interference control (S1614). Thereafter, the source cell and/or the reception cell may perform operation (e.g., UL transmission restriction, DL transmission restriction, etc.) for inter-cell interference control according to Embodiments 1-1, 1-2, 1-3, 1-4 and 1-5. See also [0090-0107]).
SEO does not expressly disclose receiving, directly from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals, and determining a shared frequency resource to be shared with the second base station from among the first frequency resources, based on the measurement information about the channels (although from SEO Fig. 11, [0089] it is obvious).
 In analogous art, EARNSHAW teaches receiving, directly from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals (Fig. 1, [0028] The eNBs 112 may communicate with each other across the X2 interface to engage in interference management based on reports received from UE 102. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system ((it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]).);
determining a shared frequency resource to be shared with the second base station from among the first frequency resources, based on the measurement information about the channels (Fig. 3, [0034]: the radio resources 330 used by neighboring eNBs in neighboring cells may be overlapping. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell. At decisional step 715, the serving eNB determines whether new neighboring cells are reported by the in-cell UEs. If the serving eNB receives a measurement report indicating one or more new neighboring cells have been found by a UE, the serving eNB can proceed to step 720 where it may pass UE information to the found neighboring eNB to register the UE, since the UE may be interfered by the neighboring eNB. At step 725, the serving eNB may decode one or more RRI reports from one or more in-cell UEs and/or registered UEs in the neighboring cells. In some implementations, one or more UEs may send RRI reports to their serving eNB only when they experience relatively strong interference from neighboring eNBs. At step 730, a serving eNB can perform downlink scheduling with the following information: (1) preferred radio resources in the RRI reports from in-cell UEs; and (2) transmit power change limits over the preferred radio resources in the RRI reports from neighboring-cell UEs. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system (it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]). (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a. See also Fig. 8A radio resource (or frequency) reuse (or share) configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).

Regarding claim 2, SEO, in view of EARNSHAW, teaches the method of claim 1, wherein the information indicating that the signal for channel measurement is to be transmitted includes at least one of information about a resource for transmitting the signal for channel measurement or information about a sequence to be used to transmit the signal for channel measurement ([0068] The UE-specific SRS parameter includes srs-Bandwidth, srs-HoppingBandwidth, freqDomainPosition, srs-ConfigIndex, transmissionComb and cyclicShift. srs-Bandwidth indicates a value used to set a frequency bandwidth in which a UE should transmit an SRS (information about a resource for transmitting the signal for channel measurement). srs-HoppingBandwidth indicates a value used to set frequency hopping of an SRS. freqDomainPosition indicates a value used to determine a frequency position where an SRS is transmitted. srs-ConfigIndex indicates a value used to set a subframe in which a UE should transmit an SRS. transmissionComb indicates a value used to set an SRS transmission Comb. cyclicShift indicates a valued used to set a cyclic shift value applied to an SRS sequence (information about a sequence used to transmit the signal for channel measurement). See also Fig. 16, S1606, [0136]).  

Regarding claim 3, SEO, in view of EARNSHAW, teaches the method of claim 2, wherein the resource for transmitting the signal for channel measurement includes symbols of a certain time length or greater (Fig. 7, [0064] [0064] Referring to FIG. 7, a subframe 500 having a length of 1 ms which is a basic unit of LTE uplink transmission includes two slot 501 each having a length of 0.5 ms, each slot includes seven symbols 502 and one symbol corresponds to one single carrier-frequency division multiple access (SC-FDMA) symbol (indicating a symbol time length of 0.5ms/7). A sounding reference signal (SRS) is transmitted through a last SC-FDMA symbol of one subframe on a time axis. SRSs of several UEs transmitted through the last SC-FDMA of the same subframe are distinguished according to a frequency position/sequence. [0070] In summary, in the 3GPP Rel-9 (LTE), the cell-specific SRS parameter indicates subframes occupied for SRS transmission within a cell to a UE and the UE-specific SRS parameter indicates subframes, which will actually be used by the UE, among the subframes occupied for SRS transmission. The UE periodically transmits an SRS through a specific symbol (e.g., a last symbol) of the subframe specified as the UE-specific SRS parameter.).  

Regarding claim 4, SEO, in view of EARNSHAW, teaches the method of claim 1, wherein the information indicating that the signal for channel measurement is to be transmitted includes at least one of information about a resource for transmitting the signal for channel measurement, information about a time at which monitoring is to be performed in order to receive the signal for channel measurement, or information about a sequence used to transmit the signal for channel measurement ([0068] The UE-specific SRS parameter includes srs-Bandwidth, srs-HoppingBandwidth, freqDomainPosition, srs-ConfigIndex, transmissionComb and cyclicShift. srs-Bandwidth indicates a value used to set a frequency bandwidth in which a UE should transmit an SRS. srs-HoppingBandwidth indicates a value used to set frequency hopping of an SRS. freqDomainPosition indicates a value used to determine a frequency position where an SRS is transmitted. srs-ConfigIndex indicates a value used to set a subframe in which a UE should transmit an SRS. transmissionComb indicates a value used to set an SRS transmission Comb. cyclicShift indicates a valued used to set a cyclic shift value applied to an SRS sequence. (at least one of information about a resource for transmitting the signal for channel measurement or information about a sequence used to transmit the signal for channel measurement). [0069] SRS periodicity and a subframe offset according to srs-ConfigIndex. The SRS transmission periodicity indicates a time interval (unit: subframe or ms) in which a UE should periodically transmit an SRS. Table 4 shows an FDD case and Table 5 shows a TDD case. [0091] neighboring cell in a DL subframe aligned with UL subset_type 1 (it is obvious that when neighboring cells are aligned, the srs-ConfigIndex of SRS configuration provides information about a time at which monitoring is to be performed in order to receive the signal for channel measurement)).  

Regarding claim 5, SEO is silent about the method of claim 1, wherein the information indicating that the signal for channel measurement is to be transmitted includes information about a maximum allowable level of interference with respect to signals between the first base station and the one or more channel measurement target terminals by a signal transmitted by the second base station, and 
wherein the measurement information about the channels between the second base station and the one or more channel measurement target terminals includes information about maximum transmission power, which is usable by the second base station in order to transmit a signal through each of the channels, according to the information about the maximum allowable level of interference.
EARNSHAW teaches wherein the information indicating that the signal for channel measurement is to be transmitted includes information about a maximum allowable level of interference with respect to signals between the first base station and the one or more channel measurement target terminals by a signal transmitted by the second base station (Fig. 4 steps 410-420, [0035] (1) measure downlink signal, search for neighboring cells and send a measurement report to the serving eNB from steps 410 to 420; (2) determine the presence of inter-cell interference and background noise from steps 425 to 430; and (3) send a report to the serving eNB on the preferred radio resource indication (RRI) and transmit power change limit of the neighboring eNBs at step 435. [0042] A threshold can also be defined to declare the presence of inter-cell interference. With data active reference signals, a UE can determine the received power level of a downlink signal from any neighboring cell by correlating the cell-specific known data active pilot sequence with the received signal in each resource block. If the received power level exceeds a threshold, the UE can declare the presence of inter-cell interference. [0043] A cell-edge UE, which can see downlink signals from more than one eNB, can track the power level of any inter-cell interference with respect to a background interference floor. If the power level increase due to inter-cell interference exceeds a threshold (a maximum allowable level of interference with respect to signals between the first base station and the channel measurement target terminals by a signal transmitted by the second base station), the UE can send an RRI report to indicate its preferred radio resource. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell), and 
wherein the measurement information about the channels between the second base station and the one or more channel measurement target terminals includes information about maximum transmission power, which is usable by the second base station in order to transmit a signal through each of the channels, according to the information about the maximum allowable level of interference (Fig. 4, [0035] UE: (1) measure downlink signal, search for neighboring cells and send a measurement report to the serving eNB from steps 410 to 420; (2) determine the presence of inter-cell interference and background noise from steps 425 to 430; and (3) send a report to the serving eNB on the preferred radio resource indication (RRI) and transmit power change limit of the neighboring eNBs at step 435. [0043] the UE can proceed to step 435 where it sends a report to the serving eNB on the preferred radio resources to use in the next configurable time interval and the transmit power change limit for signals from the interfering eNBs over those preferred radio resources. If the power level increase due to inter-cell interference exceeds a threshold, the UE can send an RRI report to indicate its preferred radio resource. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell. At decisional step 715, the serving eNB determines whether new neighboring cells are reported by the in-cell UEs. If the serving eNB receives a measurement report indicating one or more new neighboring cells have been found by a UE, the serving eNB can proceed to step 720 where it may pass UE information to the found neighboring eNB to register the UE, since the UE may be interfered by the neighboring eNB. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system. (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).

Regarding claim 6, SEO teaches the method of claim 1, wherein determining the shared frequency resource comprises:
determining a frequency-sharing terminal group including terminals to communicate with the first base station using the shared frequency resource from among the terminals communicating with the first base station using the first frequency resources (Fig. 11 No uplink transmission for cell edge UE (in shaded zone) in cell 1 by eNB1. [0132] the cell edge UE is interpreted as a UE which is located in a region influenced by UL/DL transmission of a neighboring cell based on RSRP/RSRQ. [0135] the signaled source cell UE may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.).
SEO is silent about determining maximum transmission power, which is usable by the second base station in order to transmit a signal using the shared frequency resource, based on the frequency-sharing terminal group,
wherein the information about the shared frequency resource includes at least one of information about a frequency band of the shared frequency resource, information about the frequency-sharing terminal group, or information about the maximum transmission power, which is usable by the second base station in order to transmit the signal using the shared frequency resource.
EARNSHAW teaches determining maximum transmission power, which is usable by the second base station in order to transmit a signal using the shared frequency resource, based on the frequency-sharing terminal group (Fig. 8a, [0054] FIG. 8a is an example downlink radio resource reuse configuration at the base station, where a high-level set of radio resources for the resource reuse among cells is determined. Then each eNB can derive subsets from a given high-level set if there is a use. (Fig. 9, [0062])  UE A1 902a and UE A2 904a are served by eNB A 912a and they receive inter-cell interference 920 from neighbor eNB B 912b. Accordingly, UE A1 902a and A2 904a can send RRI reports to eNB A 912a to indicate, for example, a set of radio resources 930 to use in the upcoming time interval. Once eNB A 912a decodes the RRI reports, it can schedule UE A1 902a and UE A2 904a to share the indicated radio resources. Further, eNB B 912b may also decode the RRI reports and schedule for its in-cell UEs, e.g., UE B1 902b and UE B2 904b, to use radio resources different from those indicated by UE A1 902a and UE A2 904a.  [0065] the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system. [0066]  The eNB may use the UE-specified preferred set of radio resources to schedule data transmissions to the UEs within next "T_RRI" subframes; the transmit power of the eNB on the preferred radio resources of the neighboring cell UEs may be limited within the next "T_RRI" subframes according to the RRI report received. After the "T_RRI" subframes, if there is no UE RRI report received, the eNB can schedule freely.),
wherein the information about the shared frequency resource includes at least one of information about a frequency band of the shared frequency resource, information about the frequency-sharing terminal group, or information about the maximum transmission power, which is usable by the second base station in order to transmit the signal using the shared frequency resource ([0035] (3) send a report to the serving eNB on the preferred radio resource indication (RRI) and transmit power change limit of the neighboring eNBs at step 435. [0043] the UE can proceed to step 435 where it sends a report to the serving eNB on the preferred radio resources to use in the next configurable time interval and the transmit power change limit for signals from the interfering eNBs over those preferred radio resources. See also [0066] the transmit power of the eNB on the preferred radio resources of the neighboring cell UEs may be limited within the next "T_RRI" subframes according to the RRI report received).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).

Regarding claim 7, SEO, in view of EARNSHAW, teaches the method of claim 6, wherein the frequency-sharing terminal group is determined based on at least one of the measurement information about the channels or information about locations of the terminals communicating with the first base station using the first frequency resources (Fig. 11 No uplink transmission for cell edge UE (in shaded zone) in cell 1 by eNB1. [0132] the cell edge UE is interpreted as a UE which is located in a region influenced by UL/DL transmission of a neighboring cell based on RSRP/RSRQ; a UE may measure and transmit a channel state (e.g., RSRP/RSRQ) of a serving/neighboring cell to a serving eNB and the serving eNB may select a UE, which is strongly influenced by the neighboring cell, as a cell edge UE based on the feedback channel state of the serving/neighboring cell. [0135] the signaled source cell UE may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.).  

Regarding claim 8, SEO, in view of EARNSHAW, teaches the method of claim 6, further comprising:
transmitting, to the terminals included in the frequency-sharing terminal group, information instructing to transmit the signal for measuring the channel to the second base station ([0065] A configuration for periodic transmission of an SRS is configured by a cell-specific SRS parameter and a UE-specific SRS parameter. The cell-specific SRS parameter (a cell-specific SRS configuration) and the UE-specific SRS parameter (a UE-specific SRS configuration) are transmitted to a UE through higher layer (e.g., RRC) signaling. [0135] the signaled source cell UE may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.). [0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606)); and
receiving, from the second base station, the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group (Fig. 16, S1612, [0137, 0138]  the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. That is, the UE located at the edge of the source cell means a UE which causes interference of a predetermined level or more with respect to the cell edge UE of the neighboring cell. After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). The cell edge UE detection result may include the UE ID of the cell edge UE of the source cell).  

Regarding claim 10, SEO teaches a method performed by a second base station (Fig. 16 eNB2), of sharing a frequency resource with a first base station (Fig. 16 eNB1) in a wireless communication system ([0087] if two cells are present, one cell may be referred to as a source cell (or a transmission cell or a serving cell) and another cell may be referred to as a reception cell (or a cooperative cell, a neighboring cell, or a peripheral cell) in terms of signaling.
Embodiment 1-1
Inter-Cell Interference Solution Due to UL Transmission
[0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (sharing a frequency resource)), the method comprising: 
receiving, from the first base station, information indicating that a signal for channel measurement is to be transmitted from one or more channel measurement target terminals determined from among terminals communicating with the first base station using first frequency resources ([0065] A configuration for periodic transmission of an SRS is configured by a cell-specific SRS parameter and a UE-specific SRS parameter. The cell-specific SRS parameter (a cell-specific SRS configuration) and the UE-specific SRS parameter (a UE-specific SRS configuration) are transmitted to a UE through higher layer (e.g., RRC) signaling (terminals communicating with first base station using first frequency resouces as obvious). [0135] the source cell (that is, the cell 1) may signal, to the reception cell (that is, the cell 2), SRS configuration information used by each UE of the source cell via an X2 interface (S1602); the signaled source cell UE (channel measurement target terminals) may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.);  the reception cell instructs the UE of the reception cell to perform UL channel (e.g., power) measurement of the source cell UE (S1604). Signaling of step S1604 may include SRS configuration information. Signaling of step S1604 is commonly applicable to the UEs located within the cell [0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606) (a signal for channel measurement is to be transmitted from channel measurement target terminals), and then reports the measurement result to the reception cell (S1608));
receiving the signal for channel measurement from the one or more channel measurement target terminals ([0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606), and then reports the measurement result to the reception cell (S1608) (receiving a signal for channel measurement));
measuring channels between the second base station and the one or more channel measurement target terminals based on the signal for channel measurement and the information indicating that the signal for channel measurement is to be transmitted ([0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606), and then reports the measurement result to the reception cell (S1608). [0137] Based on the measurement result of step S1608, the reception cell may determine the reception cell UE (e.g., UE2,2) with UL power exceeding a predetermined value as the cell edge UE of the reception cell (S1610). In addition, the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. That is, the UE located at the edge of the source cell means a UE which causes interference of a predetermined level or more with respect to the cell edge UE of the neighboring cell.);
transmitting, to the first base station, measurement information about the channels between the second base station and the one or more channel measurement target terminals ([0138] After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612)); and 
receiving, from the first base station, information about a shared frequency resource that the first base station is to share with the second base station from among the first frequency resources (Fig. 11, No uplink transmission in Cell 1 by eNB1 during downlink transmission in Cell 2 by eNB2, [0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (a shared frequency resource to be shared with the second base station from among the first frequency resources, as obvious). Referring to FIG. 11, eNB1 and eNB2 mutually exchange UL-DL configurations. The UL-DL configurations may be exchanged via X2 signaling and X2 signaling may include indices indicating UL-DL configurations or bitmap information indicating UL-DL configurations. The bitmap information may be repeated at fixed periodicity. By exchanging the UL-DL configurations, eNB1 and eNB2 may recognize a subframe (that is, a U/D subframe) (a subframe as a time-frequency resource is well known in the art) in which a transmission direction between cells is wrong. Accordingly, eNB1 may not schedule UL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe (determining a shared frequency resource to be shared with the second base station). In contrast, although not shown, eNB2 may not schedule DL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe. (Fig. 16, S1612, S1614, S1616, [0137, 0138]) the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). (the measurement information about the channels between the second base station and the channel measurement target terminals). Thereafter, the source cell and the reception cell may exchange subframe allocation information, for inter-cell interference control (S1614). Thereafter, the source cell and/or the reception cell may perform operation (e.g., UL transmission restriction, DL transmission restriction, etc.) for inter-cell interference control according to Embodiments 1-1, 1-2, 1-3, 1-4 and 1-5. (a shared frequency resource to be shared is determined based on the measurement information about the channels between the second base station and the channel measurement target terminals, as obvious)).
SEO does not expressly disclose transmitting, to directly the first base station, measurement information about the channels between the second base station and the one or more channel measurement target terminals, and receiving, from the first base station, information about a shared frequency resource that the first base station is to share with the second base station from among the first frequency resources, wherein the shared frequency resource is determined based on the measurement information about the channels between the second base station and the one or more channel measurement target terminals (although from SEO Fig. 11, [0089] it is obvious).
 In analogous art, EARNSHAW teaches transmitting, to directly the first base station, measurement information about the channels between the second base station and the one or more channel measurement target terminals ((Fig. 1, [0028] The eNBs 112 may communicate with each other across the X2 interface to engage in interference management based on reports received from UE 102. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system ((it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]).); and
receiving, from the first base station, information about a shared frequency resource that the first base station is to share with the second base station from among the first frequency resources, wherein the shared frequency resource is determined based on the measurement information about the channels between the second base station and the one or more channel measurement target terminals (Fig. 3, [0034] the radio resources 330 used by neighboring eNBs in neighboring cells may be overlapping. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell. At decisional step 715, the serving eNB determines whether new neighboring cells are reported by the in-cell UEs. If the serving eNB receives a measurement report indicating one or more new neighboring cells have been found by a UE, the serving eNB can proceed to step 720 where it may pass UE information to the found neighboring eNB to register the UE, since the UE may be interfered by the neighboring eNB. At step 725, the serving eNB may decode one or more RRI reports from one or more in-cell UEs and/or registered UEs in the neighboring cells. In some implementations, one or more UEs may send RRI reports to their serving eNB only when they experience relatively strong interference from neighboring eNBs. At step 730, a serving eNB can perform downlink scheduling with the following information: (1) preferred radio resources in the RRI reports from in-cell UEs; and (2) transmit power change limits over the preferred radio resources in the RRI reports from neighboring-cell UEs. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system ((it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]). (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a. See also Fig. 8A radio resource (or frequency) reuse (or share) configuration.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).
 
Regarding claim 11, SEO, in view of EARNSHAW, teaches the method of claim 10, wherein the information indicating that the signal for channel measurement is to be transmitted includes at least one of information about a resource for transmitting the signal for channel measurement, information about a time at which monitoring is to be performed in order to receive the signal for channel measurement, or information about a sequence used to transmit the signal for channel measurement ([0068] The UE-specific SRS parameter includes srs-Bandwidth, srs-HoppingBandwidth, freqDomainPosition, srs-ConfigIndex, transmissionComb and cyclicShift. srs-Bandwidth indicates a value used to set a frequency bandwidth in which a UE should transmit an SRS (information about a resource for transmitting the signal for channel measurement). srs-HoppingBandwidth indicates a value used to set frequency hopping of an SRS. freqDomainPosition indicates a value used to determine a frequency position where an SRS is transmitted. srs-ConfigIndex indicates a value used to set a subframe in which a UE should transmit an SRS (information about a time at which monitoring is to be performed in order to receive the signal for channel measurement). transmissionComb indicates a value used to set an SRS transmission Comb. cyclicShift indicates a valued used to set a cyclic shift value applied to an SRS sequence (information about a sequence used to transmit the signal for channel measurement). See also Fig. 16, S1602-S1606, [0136]).  

Regarding claim 12, SEO, in view of EARNSHAW, teaches the method of claim 11, wherein receiving the signal for channel measurement comprises:
monitoring signals based on the information about the resource for transmitting the signal for channel measurement and the information about the time at which the monitoring is to be performed in order to receive the signal for channel measurement ([0068] The UE-specific SRS parameter includes srs-Bandwidth, srs-HoppingBandwidth, freqDomainPosition, srs-ConfigIndex, transmissionComb and cyclicShift. srs-Bandwidth indicates a value used to set a frequency bandwidth in which a UE should transmit an SRS (information about a resource for transmitting the signal for channel measurement). srs-HoppingBandwidth indicates a value used to set frequency hopping of an SRS. freqDomainPosition indicates a value used to determine a frequency position where an SRS is transmitted. srs-ConfigIndex indicates a value used to set a subframe in which a UE should transmit an SRS (information about a time at which monitoring is to be performed in order to receive the signal for channel measurement). transmissionComb indicates a value used to set an SRS transmission Comb. cyclicShift indicates a valued used to set a cyclic shift value applied to an SRS sequence (information about a sequence used to transmit the signal for channel measurement). (Fig. 16, S1602-S1606, [0135]) After signaling of step S1602 is received, the reception cell instructs the UE of the reception cell to perform UL channel (e.g., power) measurement of the source cell UE (S1604). Signaling of step S1604 may include SRS configuration information. Signaling of step S1604 is commonly applicable to the UEs located within the cell or is differently applicable according to UE or UE group. [0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606)); and
obtaining the signal for channel measurement from among the monitored signals ([0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606)).  

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 14, SEO is silent about the method of claim 10, wherein the information indicating that the signal for channel measurement is to be transmitted includes information about a maximum allowable level of interference with respect to signals between the first base station and the one or more channel measurement target terminals by a signal transmitted by the second base station,
wherein measuring the channels comprises determining maximum transmission power, which is usable by the second base station in order to transmit a signal through each of the channels, according to the information about the maximum allowable level of interference, and 
wherein the measurement information about the channels between the second base station and the one or more channel measurement target terminals includes information about the determined maximum transmission power.  
EARNSHAW teaches wherein the information indicating that the signal for channel measurement is to be transmitted includes information about a maximum allowable level of interference with respect to signals between the first base station and the one or more channel measurement target terminals by a signal transmitted by the second base station (Fig. 4 steps 410-420, [0035] (1) measure downlink signal, search for neighboring cells and send a measurement report to the serving eNB from steps 410 to 420; (2) determine the presence of inter-cell interference and background noise from steps 425 to 430; and (3) send a report to the serving eNB on the preferred radio resource indication (RRI) and transmit power change limit of the neighboring eNBs at step 435. [0042] A threshold can also be defined to declare the presence of inter-cell interference. With data active reference signals, a UE can determine the received power level of a downlink signal from any neighboring cell by correlating the cell-specific known data active pilot sequence with the received signal in each resource block. If the received power level exceeds a threshold, the UE can declare the presence of inter-cell interference. [0043] A cell-edge UE, which can see downlink signals from more than one eNB, can track the power level of any inter-cell interference with respect to a background interference floor. If the power level increase due to inter-cell interference exceeds a threshold (a maximum allowable level of interference with respect to signals between the first base station and the channel measurement target terminals by a signal transmitted by the second base station), the UE can send an RRI report to indicate its preferred radio resource. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell),
wherein measuring the channels comprises determining maximum transmission power, which is usable by the second base station in order to transmit a signal through each of the channels, according to the information about the maximum allowable level of interference (Fig. 4, [0035] UE: (1) measure downlink signal, search for neighboring cells and send a measurement report to the serving eNB from steps 410 to 420; (2) determine the presence of inter-cell interference and background noise from steps 425 to 430; and (3) send a report to the serving eNB on the preferred radio resource indication (RRI) and transmit power change limit of the neighboring eNBs at step 435. [0043] the UE can proceed to step 435 where it sends a report to the serving eNB on the preferred radio resources to use in the next configurable time interval and the transmit power change limit for signals from the interfering eNBs over those preferred radio resources. If the power level increase due to inter-cell interference exceeds a threshold, the UE can send an RRI report to indicate its preferred radio resource. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell. At decisional step 715, the serving eNB determines whether new neighboring cells are reported by the in-cell UEs. If the serving eNB receives a measurement report indicating one or more new neighboring cells have been found by a UE, the serving eNB can proceed to step 720 where it may pass UE information to the found neighboring eNB to register the UE, since the UE may be interfered by the neighboring eNB. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system. (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a), and 
wherein the measurement information about the channels between the second base station and the one or more channel measurement target terminals includes information about the determined maximum transmission power (Fig. 9,  [0065] the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system. (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).

Regarding claim 15, SEO teaches the method of claim 10, wherein the information about the shared frequency resource includes at least one of information about a frequency band of the shared frequency resource, information about a frequency-sharing terminal group, or information about maximum transmission power, which is usable by the second base station in order to transmit the signal using the shared frequency resource (([0089] Referring to FIG. 11, eNB1 and eNB2 mutually exchange UL-DL configurations. The UL-DL configurations may be exchanged via X2 signaling and X2 signaling may include indices indicating UL-DL configurations or bitmap information indicating UL-DL configurations. [0135] Fig. 16, S1602, [0135] the source cell (that is, the cell 1) may signal, to the reception cell (that is, the cell 2), SRS configuration information used by each UE of the source cell via an X2 interface (S1602), the signaled source cell UE may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.),
wherein the frequency-sharing terminal group comprises terminals to communicate with the first base station using the shared frequency resource from among the terminals communicating with the first base station using the first frequency resources (Fig. 11 No uplink transmission for cell edge UE (in shaded zone) in cell 1 by eNB1. [0135] Fig. 16, S1602, [0135] the source cell (that is, the cell 1) may signal, to the reception cell (that is, the cell 2), SRS configuration information used by each UE of the source cell via an X2 interface (S1602), the signaled source cell UE may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.).
SEO is silent about information about maximum transmission power, which is usable by the second base station in order to transmit the signal using the shared frequency resource, and  wherein the maximum transmission power, which is usable by the second base station in order to transmit the signal using the shared frequency resource, is determined based on the frequency-sharing terminal group.  
EARNSHAW teaches information about maximum transmission power, which is usable by the second base station in order to transmit the signal using the shared frequency resource, and wherein the maximum transmission power, which is usable by the second base station in order to transmit the signal using the shared frequency resource, is determined based on the frequency-sharing terminal group (Fig. 8a, [0054] FIG. 8a is an example downlink radio resource reuse configuration at the base station, where a high-level set of radio resources for the resource reuse among cells is determined. Then each eNB can derive subsets from a given high-level set if there is a use. (Fig. 9, [0062])  UE A1 902a and UE A2 904a are served by eNB A 912a and they receive inter-cell interference 920 from neighbor eNB B 912b. Accordingly, UE A1 902a and A2 904a can send RRI reports to eNB A 912a to indicate, for example, a set of radio resources 930 to use in the upcoming time interval. Once eNB A 912a decodes the RRI reports, it can schedule UE A1 902a and UE A2 904a to share the indicated radio resources. Further, eNB B 912b may also decode the RRI reports and schedule for its in-cell UEs, e.g., UE B1 902b and UE B2 904b, to use radio resources different from those indicated by UE A1 902a and UE A2 904a.  [0065] the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system. [0066]  The eNB may use the UE-specified preferred set of radio resources to schedule data transmissions to the UEs within next "T_RRI" subframes; the transmit power of the eNB on the preferred radio resources of the neighboring cell UEs may be limited within the next "T_RRI" subframes according to the RRI report received. After the "T_RRI" subframes, if there is no UE RRI report received, the eNB can schedule freely.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 17, SEO, in view of EARNSHAW, teaches the method of claim 15, further comprising:
receiving the signal for channel measurement from the terminals included in the frequency-sharing terminal group ([0135] Referring to FIG. 16, the source cell (that is, the cell 1) may signal, to the reception cell (that is, the cell 2), SRS configuration information used by each UE of the source cell via an X2 interface (S1602). The SRS configuration information includes a cell-specific SRS parameter and a UE-specific SRS parameter. In this case, a UE ID corresponding to each UE-specific SRS parameter may be signaled. the reception cell instructs the UE of the reception cell to perform UL channel (e.g., power) measurement of the source cell UE (S1604). Signaling of step S1604 may include SRS configuration information. [0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606); and then reports the measurement result to the reception cell (S1608). [0137] Based on the measurement result of step S1608, the reception cell may determine the reception cell UE (e.g., UE2,2) with UL power exceeding a predetermined value as the cell edge UE of the reception cell (S1610). );
measuring the channels between the second base station and the terminals included in the frequency-sharing terminal group based on the signal for channel measurement, which is received from the terminals included in the frequency-sharing terminal group ([0137] Based on the measurement result of step S1608, the reception cell may determine the reception cell UE (e.g., UE2,2) with UL power exceeding a predetermined value as the cell edge UE of the reception cell (S1610). In addition, the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell.); and
transmitting, to the first base station, the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group ([0138] After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). The cell edge UE detection result may include the UE ID of the cell edge UE of the source cell.).  

Regarding claim 19, SEO teaches a first base station (Fig. 16 eNB1) for sharing a frequency resource with a second base station (Fig. 16 eNB2) in a wireless communication system (([0087] if two cells are present, one cell may be referred to as a source cell (or a transmission cell or a serving cell) and another cell may be referred to as a reception cell (or a cooperative cell, a neighboring cell, or a peripheral cell) in terms of signaling.
Embodiment 1-1
Inter-Cell Interference Solution Due to UL Transmission
[0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (sharing a frequency resource)), the first base station comprising:
a communicator (Fig. 16 eNB1, Fig. 17 BA 110 RF Unit 116);
a memory (Fig. 16 eNB1, Fig. 17 BA 110 Memory 114); and
at least one processor connected to the communicator (Fig. 16 eNB1, Fig. 17 BA 110 Processor 112, [0141] The RF unit 116 is connected to the processor 112 to transmit and/or receive a RF signal.), and configured to:
transmit, to  one or more channel measurement target terminals determined from among terminals communicating with the first base station using first frequency resources, information instructing to transmit a signal for channel measurement to the second base station ([0065] A configuration for periodic transmission of an SRS is configured by a cell-specific SRS parameter and a UE-specific SRS parameter. The cell-specific SRS parameter (a cell-specific SRS configuration) and the UE-specific SRS parameter (a UE-specific SRS configuration) are transmitted to a UE through higher layer (e.g., RRC) signaling (terminals communicating with first base station using first frequency resouces as obvious). [0135] the signaled source cell UE (channel measurement target terminals) may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.);  the reception cell instructs the UE of the reception cell to perform UL channel (e.g., power) measurement of the source cell UE (S1604). Signaling of step S1604 may include SRS configuration information. Signaling of step S1604 is commonly applicable to the UEs located within the cell [0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606) (channel measurement target terminals to transmit a signal for channel measurement to the second base station), and then reports the measurement result to the reception cell (S1608)); 
transmit, to the second base station, information indicating that the signal for channel measurement is to be transmitted from the one or more channel measurement target terminals ([0135] Fig. 16, S1602, [0135] the source cell (that is, the cell 1) may signal, to the reception cell (that is, the cell 2), SRS configuration information used by each UE of the source cell via an X2 interface (S1602), the signaled source cell UE may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.); 
receive, from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals (Fig. 16, S1612, [0137, 0138]  the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. That is, the UE located at the edge of the source cell means a UE which causes interference of a predetermined level or more with respect to the cell edge UE of the neighboring cell. After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). The cell edge UE detection result may include the UE ID of the cell edge UE of the source cell.);
determine a shared frequency resource to be shared with the second base station from among the first frequency resources, based on the measurement information about the channels between the second base station and the one or more channel measurement target terminals (Fig. 11, No uplink transmission in Cell 1 by eNB1 during downlink transmission in Cell 2 by eNB2, [0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (a shared frequency resource to be shared with the second base station from among the first frequency resources, as obvious). Referring to FIG. 11, eNB1 and eNB2 mutually exchange UL-DL configurations. The UL-DL configurations may be exchanged via X2 signaling and X2 signaling may include indices indicating UL-DL configurations or bitmap information indicating UL-DL configurations. The bitmap information may be repeated at fixed periodicity. By exchanging the UL-DL configurations, eNB1 and eNB2 may recognize a subframe (that is, a U/D subframe) (a subframe as a time-frequency resource is well known in the art) in which a transmission direction between cells is wrong. Accordingly, eNB1 may not schedule UL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe (determining a shared frequency resource to be shared with the second base station). In contrast, although not shown, eNB2 may not schedule DL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe. (Fig. 16, S1612, S1614, S1616, [0137, 0138]) the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). (the measurement information about the channels between the second base station and the channel measurement target terminals). Thereafter, the source cell and the reception cell may exchange subframe allocation information, for inter-cell interference control (S1614). Thereafter, the source cell and/or the reception cell may perform operation (e.g., UL transmission restriction, DL transmission restriction, etc.) for inter-cell interference control according to Embodiments 1-1, 1-2, 1-3, 1-4 and 1-5. (determining a shared frequency resource to be shared based on the measurement information about the channels between the second base station and the channel measurement target terminals, as obvious)); and 
transmit information about the shared frequency resource to the second base station ([0089] Referring to FIG. 11, eNB1 and eNB2 mutually exchange UL-DL configurations. The UL-DL configurations may be exchanged via X2 signaling and X2 signaling may include indices indicating UL-DL configurations or bitmap information indicating UL-DL configurations. The bitmap information may be repeated at fixed periodicity. By exchanging the UL-DL configurations, eNB1 and eNB2 may recognize a subframe (that is, a U/D subframe) in which a transmission direction between cells is wrong. Accordingly, eNB1 may not schedule UL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe. (Fig. 16, S1614, S1616, [0138]) Thereafter, the source cell and the reception cell may exchange subframe allocation information, for inter-cell interference control (S1614). Thereafter, the source cell and/or the reception cell may perform operation (e.g., UL transmission restriction, DL transmission restriction, etc.) for inter-cell interference control according to Embodiments 1-1, 1-2, 1-3, 1-4 and 1-5. See also [0090-0107]).
SEO does not expressly disclose receive, directly from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals, and determine a shared frequency resource to be shared with the second base station from among the first frequency resources, based on the measurement information about the channels (although from SEO Fig. 11, [0089] it is obvious).
 In analogous art, EARNSHAW teaches receive, directly from the second base station, measurement information about channels between the second base station and the one or more channel measurement target terminals (Fig. 1, [0028] The eNBs 112 may communicate with each other across the X2 interface to engage in interference management based on reports received from UE 102. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system ((it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028])); and
determine a shared frequency resource to be shared with the second base station from among the first frequency resources, based on the measurement information about the channels (Fig. 3, [0034] the radio resources 330 used by neighboring eNBs in neighboring cells may be overlapping. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell. At decisional step 715, the serving eNB determines whether new neighboring cells are reported by the in-cell UEs. If the serving eNB receives a measurement report indicating one or more new neighboring cells have been found by a UE, the serving eNB can proceed to step 720 where it may pass UE information to the found neighboring eNB to register the UE, since the UE may be interfered by the neighboring eNB. At step 725, the serving eNB may decode one or more RRI reports from one or more in-cell UEs and/or registered UEs in the neighboring cells. In some implementations, one or more UEs may send RRI reports to their serving eNB only when they experience relatively strong interference from neighboring eNBs. At step 730, a serving eNB can perform downlink scheduling with the following information: (1) preferred radio resources in the RRI reports from in-cell UEs; and (2) transmit power change limits over the preferred radio resources in the RRI reports from neighboring-cell UEs. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system ((it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]). (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a. See also Fig. 8A radio resource (or frequency) reuse (or share) configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).
  
Regarding claim 20, SEO teaches a second base station (Fig. 16 eNB2) for sharing a frequency resource with a first base station (Fig. 16 eNB1) in a wireless communication system (([0087] if two cells are present, one cell may be referred to as a source cell (or a transmission cell or a serving cell) and another cell may be referred to as a reception cell (or a cooperative cell, a neighboring cell, or a peripheral cell) in terms of signaling.
Embodiment 1-1
Inter-Cell Interference Solution Due to UL Transmission
[0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (sharing a frequency resource))), the second base station comprising:
a communicator (Fig. 16 eNB2, Fig. 17 BA 110 RF Unit 116);
a memory (Fig. 16 eNB2, Fig. 17 BA 110 Memory 114); and
at least one processor connected to the communicator (Fig. 16 eNB2, Fig. 17 BA 110 Processor 112, [0141] The RF unit 116 is connected to the processor 112 to transmit and/or receive a RF signal.), and configured to:
receive, from the first base station, information indicating that a signal for channel measurement is to be transmitted from one or more channel measurement target terminals determined from among terminals communicating with the first base station using first frequency resources ([0065] A configuration for periodic transmission of an SRS is configured by a cell-specific SRS parameter and a UE-specific SRS parameter. The cell-specific SRS parameter (a cell-specific SRS configuration) and the UE-specific SRS parameter (a UE-specific SRS configuration) are transmitted to a UE through higher layer (e.g., RRC) signaling (terminals communicating with first base station using first frequency resouces as obvious). [0135] the source cell (that is, the cell 1) may signal, to the reception cell (that is, the cell 2), SRS configuration information used by each UE of the source cell via an X2 interface (S1602); the signaled source cell UE (channel measurement target terminals) may include all UE or UEs which are determined to be adjacent to the reception cell based on RSRP/RSRQ, etc.);  the reception cell instructs the UE of the reception cell to perform UL channel (e.g., power) measurement of the source cell UE (S1604). Signaling of step S1604 may include SRS configuration information. Signaling of step S1604 is commonly applicable to the UEs located within the cell [0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606) (a signal for channel measurement is to be transmitted from channel measurement target terminals), and then reports the measurement result to the reception cell (S1608)); -8-PATENT APPLICATION
Attorney Docket No.: 784-367 (SH-63284-US-SR)receive the signal for channel measurement from the one or more channel measurement target terminals ([0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606), and then reports the measurement result to the reception cell (S1608) (receiving a signal for channel measurement));
measure channels between the second base station and the one or more channel measurement target terminals based on the signal for channel measurement and the information indicating that the signal for channel measurement is to be transmitted ([0136] Thereafter, the reception cell UE measures the UL channel (e.g., power) of the source cell UE according to the SRS configuration of the source cell (S1606), and then reports the measurement result to the reception cell (S1608). [0137] Based on the measurement result of step S1608, the reception cell may determine the reception cell UE (e.g., UE2,2) with UL power exceeding a predetermined value as the cell edge UE of the reception cell (S1610). In addition, the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. That is, the UE located at the edge of the source cell means a UE which causes interference of a predetermined level or more with respect to the cell edge UE of the neighboring cell.);
transmit, to the first base station, measurement information about the channels between the second base station and the one or more channel measurement target terminals ([0138] After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612)); and
receive, from the first base station, information about a shared frequency resource to be shared with the second base station from among the first frequency resources, which is determined based on the measurement information about the channels between the second base station and the one or more channel measurement target terminals (Fig. 11, No uplink transmission in Cell 1 by eNB1 during downlink transmission in Cell 2 by eNB2, [0089] FIG. 11 shows a method of solving inter-cell interference according to Embodiment 1-1. The present embodiment may be understood as inter-cell interference of a single carrier system or inter-cell interference for a specific carrier in a multi-carrier system (a shared frequency resource to be shared with the second base station from among the first frequency resources, as obvious). Referring to FIG. 11, eNB1 and eNB2 mutually exchange UL-DL configurations. The UL-DL configurations may be exchanged via X2 signaling and X2 signaling may include indices indicating UL-DL configurations or bitmap information indicating UL-DL configurations. The bitmap information may be repeated at fixed periodicity. By exchanging the UL-DL configurations, eNB1 and eNB2 may recognize a subframe (that is, a U/D subframe) in which a transmission direction between cells is wrong. Accordingly, eNB1 may not schedule UL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe (determining a shared frequency resource to be shared with the second base station). In contrast, although not shown, eNB2 may not schedule DL transmission with respect to a cell edge UE or restrict scheduling in the U/D subframe. (Fig. 16, S1612, S1614, S1616, [0137, 0138]) the reception cell may determine the source cell UE (e.g., UE1,2) corresponding to the SRS (configuration) measured by the UE (e.g., UE2,2) located at the edge of the reception cell as the cell edge UE of the source cell. After the cell edge UE has been detected, the reception cell may transmit the cell edge UE detection result to the source cell via an X2 interface (S1612). (the measurement information about the channels between the second base station and the channel measurement target terminals). Thereafter, the source cell and the reception cell may exchange subframe allocation information, for inter-cell interference control (S1614). Thereafter, the source cell and/or the reception cell may perform operation (e.g., UL transmission restriction, DL transmission restriction, etc.) for inter-cell interference control according to Embodiments 1-1, 1-2, 1-3, 1-4 and 1-5. (a shared frequency resource to be shared is determined based on the measurement information about the channels between the second base station and the channel measurement target terminals, as obvious)).
SEO does not expressly disclose transmit, directly to the first base station, measurement information about the channels between the second base station and the one or more channel measurement target terminals, and receive, from the first base station, information about a shared frequency resource to be shared with the second base station from among the first frequency resources, which is determined based on the measurement information about the channels between the second base station and the one or more channel measurement target terminals (although from SEO Fig. 11, [0089] it is obvious).
 In analogous art, EARNSHAW teaches transmit, directly to the first base station, measurement information about the channels between the second base station and the one or more channel measurement target terminals (Fig. 1, [0028] The eNBs 112 may communicate with each other across the X2 interface to engage in interference management based on reports received from UE 102. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system ((it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028])); and
receive, from the first base station, information about a shared frequency resource to be shared with the second base station from among the first frequency resources, which is determined based on the measurement information about the channels between the second base station and the one or more channel measurement target terminals (Fig. 3, [0034] the radio resources 330 used by neighboring eNBs in neighboring cells may be overlapping. (Fig. 7, [0053]) At step 710, the serving eNB configures the sets of UE preferred radio resources. The configuration information can be made known to all or at least some UEs in the serviced cell. At decisional step 715, the serving eNB determines whether new neighboring cells are reported by the in-cell UEs. If the serving eNB receives a measurement report indicating one or more new neighboring cells have been found by a UE, the serving eNB can proceed to step 720 where it may pass UE information to the found neighboring eNB to register the UE, since the UE may be interfered by the neighboring eNB. At step 725, the serving eNB may decode one or more RRI reports from one or more in-cell UEs and/or registered UEs in the neighboring cells. In some implementations, one or more UEs may send RRI reports to their serving eNB only when they experience relatively strong interference from neighboring eNBs. At step 730, a serving eNB can perform downlink scheduling with the following information: (1) preferred radio resources in the RRI reports from in-cell UEs; and (2) transmit power change limits over the preferred radio resources in the RRI reports from neighboring-cell UEs. (Fig. 9,  [0065]) the eNB B 912b can rely on the RRI decoding results relayed from eNB A 912a relayed via the backhaul infrastructure of the LTE system ((it is obvious that the backhaul is the  X2 interface for interference management based on reports received from UE 102 as described in Fig. 1, [0028]). (Fig. 11, [0070]) [0064]) after decoding the respective RRI reports from UE B 1102b and UE A 1102a, eNB B 1112b can schedule the preferred radio resources indicated by UE B 1102b and schedule the transmit power limit on the preferred radio resources indicated by UE A 1102a. See also Fig. 8A radio resource (or frequency) reuse (or share) configuration.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20130329612 A1, of IDS, hereinafter ‘SEO’) in view of Earnshaw et al. (US 20140024388 A1, of record, hereinafter ‘EARNSHAW’) and with further in view of Ghosh et al. (US 10462675 B2, of IDS, hereinafter ‘GHOSH’).
Regarding claim 9, SEO does not explicitly disclose the method of claim 8, further comprising: determining whether to stop sharing the shared frequency resource with the second base station, based on the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group; and
transmitting, to the second base station, the information about whether to stop sharing the shared frequency resource with the second base station.  
EARNSHAW teaches determining whether to stop sharing the shared frequency resource with the second base station, based on the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group ([0054] it is possible that from a high-level set of radio resources, each eNB can derive multiple subsets with different methods of frequency and time multiplexing such that interference-experiencing UEs can specify different subsets to use. If there is no conflict (i.e., no UEs competing for the same subset), the eNB may do the scheduling by following the indications of the UEs. If there is a conflict, the UEs can share the same subset of radio resources).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).
SEO and EARNSHAW do not explicitly disclose transmitting, to the second base station, the information about whether to stop sharing the shared frequency resource with the second base station.  
In an analogous art, GHOSH teaches transmitting, to the second base station, the information about whether to stop sharing the shared frequency resource with the second bases (Fig. 4, Col 4 Lines 37-65 Referring to FIG. 4, assume when the entire spectrum 400 shown is allocated to a 5G PCell, the 5G control plane resides in the spectrum portion 401. The 5G UE (the terminals included in the frequency-sharing terminal group) measures the entire spectrum 403 for, e.g., channel state information (CSI) measurement, Radio Resource Management (RRM) or Radio link Monitoring (RLM) measurements. However, a portion 404 of the PCell (but not the control plane) may be turned off and allocated to the LTE SCell. The sub-carriers being turned on and off can be …. explicitly signaled by the 5G network to the UE; only in the region 405 where pilot tones are detected by the UE;  if the UE was detecting pilot signals in the spectrum region 404, the UE can conclude based on the later absence of such pilot signals detected by the UE, that the UE should not perform measurement procedures in the portion of the spectrum but only in the region 405 where pilot tones are detected by the UE. The UE may continue to look for pilot tones on a periodic basis to know when to resume measurement procedures on that portion of the spectrum that was turned off. (Fig. 5B, Col 5 Lines 56-64) FIG. 5B illustrates the synchronization from the perspective of the eNodeB. At 521 the LTE is transmitting using the SCell spectrum (5G Pcell (first base station) is sharing spectrum with LTE SCell (second base station)). In 523, the eNodeB receives a request from the 5G base station to deactivate the SCell (5G (first base station) transmitting, to the second base station, the information about whether to stop sharing the shared frequency resource with the second base station). The eNodeB deactivates the SCell and notifies the 5G base station in 525. The eNodeB then continues utilization of the LTE primary cell (PCell) for LTE communications while waiting in 527 for an indication from the 5G base station that the SCell spectrum is again available for LTE use).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of dynamically share spectrum of GHOSH to the system of SEO and EARNSHAW in order to take the advantage of a method for effective deployment of 5G while maintaining LTE operation helping alleviate the inefficiencies from static spectrum allocation, and achieving greater efficiencies (GHOSH: Col 1 Lines 33-36, Col 3 Lines 4-14).

Regarding claim 18, SEO does not explicitly disclose the method of claim 17, further comprising:
receiving, from the first base station, the information about whether to stop sharing the shared frequency resource with the first base station, -7-PATENT APPLICATION Attorney Docket No.: 784-367 (SH-63284-US-SR)
wherein whether to share the shared frequency resource with the first base station is determined based on the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group.  
EARNSHAW teaches whether to share the shared frequency resource with the first base station is determined based on the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group ([0054] it is possible that from a high-level set of radio resources, each eNB can derive multiple subsets with different methods of frequency and time multiplexing such that interference-experiencing UEs can specify different subsets to use. If there is no conflict (i.e., no UEs competing for the same subset), the eNB may do the scheduling by following the indications of the UEs. If there is a conflict, the UEs can share the same subset of radio resources).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of resource sharing for managing mobile downlink interference of EARNSHAW to the system of SEO in order to take the advantage of a method resulting in better scheduling and thus better downlink throughput and/or simplified eNB scheduling as mobiles share some part of the resource allocation work (EARNSHAW: [0001, 0016]).
SEO and EARNSHAW do not explicitly disclose receiving, from the first base station, the information about whether to stop sharing the shared frequency resource with the first base station, -7-PATENT APPLICATION Attorney Docket No.: 784-367 (SH-63284-US-SR)
wherein whether to share the shared frequency resource with the first base station is determined based on the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group.  
In an analogous art, GHOSH teaches receiving, from the first base station, the information about whether to stop sharing the shared frequency resource with the first base station (Fig. 5B, Col 5 Lines 56-64: FIG. 5B illustrates the synchronization from the perspective of the eNodeB. At 521 the LTE is transmitting using the SCell spectrum (5G Pcell (first base station) is sharing spectrum with LTE SCell (second base station)). In 523, the eNodeB receives a request from the 5G base station to deactivate the SCell (5G (first base station) transmitting, to the second base station, the information about whether to stop sharing the shared frequency resource with the second base station). The eNodeB deactivates the SCell and notifies the 5G base station in 525. The eNodeB then continues utilization of the LTE primary cell (PCell) for LTE communications while waiting in 527 for an indication from the 5G base station that the SCell spectrum is again available for LTE use), -7-PATENT APPLICATION Attorney Docket No.: 784-367 (SH-63284-US-SR)
wherein whether to share the shared frequency resource with the first base station is determined based on the measurement information about the channels between the second base station and the terminals included in the frequency-sharing terminal group (Fig. 4, Col 4 Lines 37-65 Referring to FIG. 4, assume when the entire spectrum 400 shown is allocated to a 5G PCell, the 5G control plane resides in the spectrum portion 401. The 5G UE (the terminals included in the frequency-sharing terminal group) measures the entire spectrum 403 for, e.g., channel state information (CSI) measurement, Radio Resource Management (RRM) or Radio link Monitoring (RLM) measurements. However, a portion 404 of the PCell (but not the control plane) may be turned off and allocated to the LTE SCell. The sub-carriers being turned on and off can be …. explicitly signaled by the 5G network to the UE; only in the region 405 where pilot tones are detected by the UE;  if the UE was detecting pilot signals in the spectrum region 404, the UE can conclude based on the later absence of such pilot signals detected by the UE, that the UE should not perform measurement procedures in the portion of the spectrum but only in the region 405 where pilot tones are detected by the UE. The UE may continue to look for pilot tones on a periodic basis to know when to resume measurement procedures on that portion of the spectrum that was turned off. (Fig. 5B, Col 5 Lines 56-64) FIG. 5B illustrates the synchronization from the perspective of the eNodeB. At 521 the LTE is transmitting using the SCell spectrum (5G Pcell (first base station) is sharing spectrum with LTE SCell (second base station)). In 523, the eNodeB receives a request from the 5G base station to deactivate the SCell (5G (first base station) transmitting, to the second base station, the information about whether to stop sharing the shared frequency resource with the second base station). The eNodeB deactivates the SCell and notifies the 5G base station in 525. The eNodeB then continues utilization of the LTE primary cell (PCell) for LTE communications while waiting in 527 for an indication from the 5G base station that the SCell spectrum is again available for LTE use).  
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of dynamically share spectrum of GHOSH to the system of SEO and EARNSHAW in order to take the advantage of a method for effective deployment of 5G while maintaining LTE operation helping alleviate the inefficiencies from static spectrum allocation, and achieving greater efficiencies (GHOSH: Col 1 Lines 33-36, Col 3 Lines 4-14).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tong et al. (US 20200119876 A1) describing METHOD AND COMMUNICATION APPARATUS FOR MAPPING REFERENCE SIGNAL IN WIRELESS COMMUNICATION SYSTEM
Sun et al. (US 20170013470 A1) describing OVER-THE-AIR SIGNALING FOR AN INCREASED REUSE FACTOR IN A SHARED RADIO FREQUENCY SPECTRUM BAND
QIN, Z. (US 20160112925 A1) describing COMMUNICATION APPARATUS AND COMMUNICATION METHOD
CHEN et al. (US 20150215874 A1) describing TECHNIQUES FOR CONTROLLING TRANSMISSION POWER IN SHARED RADIO FREQUENCY SPECTRUM
Luo et al. (US 20150181589 A1) describing TECHNIQUES FOR CONFIGURING UPLINK CHANNELS IN UNLICENSED RADIO FREQUENCY SPECTRUM BANDS

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413